DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 15 March 2022.  Claims 1, 3-8, 10-15, and 17-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 8, and 15 have been amended to include limitations directed towards providing identity authentication by generation first and second questions based on real-time data from a private IoT (Internet of Things) device registered to a user and real-time data from a public IoT device associated with the user, and calculating a final confidence index based off of answers provided to those questions, such that identity authentication may be determined.  Such limitations were not found in the cited prior art.  A further search failed to yield any relevant results.  For example, the previously cited Childress reference (US Publication 2016/0315929) discloses using information from private IoT device, such as an in-home appliance, but is silent with respect to the usage of public IoT devices.  Hitchcock (US 10,880,284) discloses wherein IoT devices may exist outside of a user’s private domain, but is silent with respect to the generation of authentication questions based on real-time data from public IoT devices, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145